                   Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 1 of 9



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

      Nathaneal Chevalier,                                           Civ. Action #:

                                             Plaintiff,              Complaint
                     -v-
                                                                     Date Filed:
      Staffpro, Inc.
      Sharp Management Corp.,                                        Jury Trial Demanded
      Brook-Sharp Realty LLC, and
      Sharp Pros LLC,

                                             Defendants.

            Plaintiff Nathaneal Chevalier (“Plaintiff,” or “Chevalier”), by Abdul Hassan Law Group,
     PLLC, his attorneys, complaining of the Defendants Staffpro, Inc., Sharp Management Corp.,
     Brook-Sharp Realty LLC, and Sharp Pros LLC (collectively “Defendants”), respectfully alleges
     as follows:
                                NATURE OF THE ACTION
1.   Plaintiff alleges, that he was employed by Defendants, individually and/or jointly, and pursuant
     to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to unpaid
     overtime wages from Defendants for working more than forty hours in a week and not being paid
     an overtime rate of at least 1.5 times his regular rate for each and all such hours over forty in a
     week; (ii) entitled to maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor
     Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C. § 216(b).


2.   Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
     overtime wages from Defendants for working more than forty hours in a week and not being paid
     an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week; (ii)
     entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
     Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663, and
     the regulations thereunder.

3.   Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of the
     New York Labor Law including Section 191, 193, and maximum compensation for not receiving
     notices and statements required by NYLL 195, under Article 6 of the New York Labor Law and

                                                          1
               Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 2 of 9



   is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to Section
   198 of the New York Labor Law.


                             JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or 29
   U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
    2201 2202.


                                  THE PARTIES
7. Plaintiff Nathaneal Chevalier (“Plaintiff” or “Chevalier”) is an adult, over eighteen years old,
   who currently resides in Bronx County in the State of New York.


8. Upon information and belief, and at all times relevant herein, Defendants Sharp Management
   Corp. (“SMC”), Brook-Sharp Realty LLC (“Brook-Sharp”), and Sharp Pros LLC (“Sharp Pros”),
   and together all Defendants managed and operated the buildings in which Plaintiff worked as
   well as Plaintiff’s employment at all times relevant herein.

9. At all times relevant herein, defendant Staffpro, Inc. was a Professional Employer Organization –
   acting as a joint employer to companies across the United States, including Defendants SMC,
   Brook-Sharp and Sharp Pros – providing a variety of management functions as a joint employer.

10. Defendant Staffpro was listed on Plaintiff’s paystub.

11. At all times relevant herein, Defendants shared the same places of business.

12. Upon information and belief, and at all times relevant herein, Defendants owned and/or operated
   dozens of buildings including the buildings at which Plaintiff worked including at 440 East 138th

                                                     2
               Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 3 of 9



   Street, Bronx, NY 10454.

13. At all times relevant herein, Defendants, individually and/or jointly, owned and/or operated the
   buildings in which Plaintiff worked for Defendants and controlled the employment of Plaintiff
   and was responsible for retaining, firing, scheduling, controlling, managing, supervising, and
   record-keeping as to Plaintiff’s employment, among other employment functions.

14. At all times relevant herein, Plaintiff was employed individually and/or jointly by Defendants.

15. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.
                          STATEMENT OF FACTS
16. Upon information and belief, and at all relevant times herein, Defendant was engaged in business
   of building ownership and management.


17. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated dozens of buildings/locations and employed over 80 employees.

18. Plaintiff Chevalier was employed by Defendants, individually and/or jointly, from on or about
   August 15, 2016 to on or about March 18, 2020.

19. At all times relevant herein, Defendants, individually and/or jointly, employed Plaintiff as a
   handyman and performed a variety of manual and physical labor within this capacity.

20. At all times relevant herein, Plaintiff was an hourly employee of Defendants and his last regular
   hourly rate of pay was about $15 an hour, and Plaintiff was not paid any wages including
   overtime wages for his overtime hours worked (hours over 40 in a week).

21. At all times relevant herein, Plaintiff worked about 45-60 or more hours each week for
   Defendants – 5-7 days a week and Plaintiff was paid at his straight regular rate for his overtime
   hours (hours over 40 hours worked in a week) worked, except for about 7-10 weekly overtime
   hours for which Plaintiff was not paid any wages.

22. A more precise statement of the hours and wages may be made when Plaintiff Chevalier obtains
   the wage and time records Defendants were required to keep under the FLSA and NYLL.

                                                     3
               Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 4 of 9



   Accurate copies of Plaintiff’s wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, are incorporated
   herein by reference.

23. At all times relevant herein and for the time Plaintiff was employed by Defendants, Defendants
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate of
   pay for each and all hours worked in excess of forty hours each week during his employment
   with Defendants.

24. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required by
   NYLL 195(1).

25. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s) required
   by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all hours worked by
   Plaintiff nor all wages earned among other deficiencies.

26. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, had annual revenues and/or expenditures in excess of $500,000.

27. At all times applicable herein, Defendants conducted business with vendors/entities/persons
   within the State of New York.

28. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, internet
   and telephone systems.

29. At all times applicable herein and upon information and belief, Defendants utilized the goods,
   materials, and services through interstate commerce.

30. Defendants as a regular part of their business, make payment of taxes and other monies to
   agencies and entities outside the State of New York.

31. At all times applicable herein and upon information and belief, Defendants and the tenants in
   their buildings conducted business with mortgage companies, banks, insurance companies, and



                                                      4
               Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 5 of 9



   internet/email service providers within and outside the State of New York.

32. Defendants as a regular part of its business, engaged in credit card transactions involving banks
   and other institutions outside the state of New York.

33. Upon information and belief, and at all relevant times herein, Defendants failed to display federal
   and state minimum wage/overtime posters as required by the FLSA (29 CFR 516.4 and 12
   NYCRR 142-2.8), and Defendant failed to notify Plaintiff of his federal and state minimum wage
   and overtime rights and failed to inform Plaintiff that he could seek enforcement of such rights
   through the government enforcement agencies. As such, equitable tolling applies in this case. See
   i.e. Veltri v. Building Service 32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir. 2004).

34. “Plaintiff” as used in this complaint refers to the named Plaintiff.

35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.

                           AS AND FOR A FIRST CAUSE OF ACTION
                      FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35 above
   as if set forth fully and at length herein.


37. At all times relevant to this action, Plaintiff was employed by Defendants, individually and/or
   jointly, within the meaning of the FLSA.

38. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the production
   of goods for commerce and/or Defendants, individually and/or jointly, constituted an
   enterprise(s) engaged in commerce within the meaning of 29 U.S.C. §§ 206, 207.

39. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.

40. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a week, in violation of 29 U.S.C. § 207.

                                                      5
                Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 6 of 9




                                    Relief Demanded
41. Due to Defendants’ FLSA overtime wage violations, Plaintiff is entitled to recover from
    Defendants, individually and/or jointly, his unpaid overtime wage compensation, maximum
    liquidated damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                            AS AND FOR A SECOND CAUSE OF ACTION
                         NYLL 650 et Seq. & 12 NYCRR § 142, 141 (Overtime)
42. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 37 above
    as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendants, individually and/or
    jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the regulations and
    wage orders thereunder.

44. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
    compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
    excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and its
    implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12 NYCRR
    § 142-2.2 and 12 NYCRR § 141-1.4.


                                                  Relief Demanded
45. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
    Defendants, individually and/or jointly, his unpaid overtime wage compensation, prejudgment
    interest, maximum liquidated damages, reasonable attorneys' fees, and costs of the action,
    pursuant to N.Y. Labor L. § 663(1).


                            AS AND FOR A THIRD CAUSE OF ACTION
                    NYLL § 190, 191, 193, 195 and 198 – Unpaid and Withheld Wages
46. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1 through 45
    above with the same force and effect as if fully set forth at length herein.




                                                         6
                Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 7 of 9



47. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning of
    the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the applicable
    regulations thereunder.

48. At all relevant times herein, Defendants, individually and/or jointly, violated and willfully
    violated Plaintiff’s rights under NY Labor Law § 190 et seq. including NY Labor Law §§ 191,
    193 and 198 by failing to pay Plaintiff all his wages, including his unpaid non-overtime wages,
    overtime wages, and wage deductions, as required under NY Labor Law § 190 et seq. –
    including overtime and non-overtime wages due under law and employment agreement.

49. At all times relevant herein, Defendants, failed and willfully failed to provide Plaintiff with the
    notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in this
    action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant to NYLL
    198 including NYLL 198(1-b), as well as an injunction directing Defendants to comply with
    NYLL 195(1).

50. At all times relevant herein, Defendant, failed and willfully failed to provide Plaintiff with the
    statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to recover in
    this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant to
    NYLL 198 including NYLL 198(1-d), as well as an injunction directing Defendants to comply
    with NYLL 195(1).


                                   Relief Demanded
51. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
    191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly, his
    entire unpaid wages, including his unpaid non-overtime and overtime wages, and wage
    deductions, maximum liquidated damages – including maximum liquidated damages on all
    wages paid later than weekly, prejudgment interest, maximum recovery for violations of NYLL
    §195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y.
    Labor Law § 190 et seq. including § 198.


                                   PRAYER FOR RELIEF
    WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:


                                                      7
               Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 8 of 9



52. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiff’s rights under
   the FLSA and New York Labor Law – 12 NYCRR § 142, 141 and Article 6 of the NYLL –
   NYLL § 190 et Seq.


53. As to his First Cause of Action, award Plaintiff his unpaid overtime wage compensation,
   maximum liquidated damages, reasonable attorneys' fees, and costs of the action, pursuant to 29
   U.S.C. § 216(b).

54. As to his Second Cause of Action, award Plaintiff his unpaid overtime wage compensation, due
   under the New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR
   §§ 142-2.2, NYCRR §§ 141-1.4, together with maximum liquidated damages, prejudgment
   interest, costs and attorney's fees pursuant to NYLL § 663;

55. As to his Third Cause of Action, award Plaintiff any and all outstanding wages, including his
   entire unpaid wages, including his unpaid non-overtime and overtime wages, wage deductions
   due under law and contract/agreement, maximum liquidated damages – including maximum
   liquidated damages on all wages paid later than weekly, prejudgment interest, maximum
   recovery for violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and
   costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.

56. Award Plaintiff prejudgment interest on all monies due.

57. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not been
   requested in the WHEREFORE clause, in addition to the relief requested in the wherefore
   clause;

58. Award Plaintiff such other, further and different relief as the Court deems just and proper.


   Dated: Queens Village, New York
          August 28, 2020

   Abdul Hassan Law Group, PLLC
   /s/ Abdul Hassan __________________
   By: Abdul K. Hassan, Esq. (AH6510)
   Counsel for plaintiff


                                                      8
         Case 1:20-cv-07006-RA Document 1 Filed 08/28/20 Page 9 of 9



215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                      9
